$900,000,000 FIFTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of December 1, 2004, Amended and Restated as of July 26, 2005, November 30, 2005, February 3, 2006, and August 15, 2006, and Further Amended and Restated as of March 4, 2010 among REGENCY GAS SERVICES LP, as Borrower, REGENCY ENERGY PARTNERS LP and THE OTHER GUARANTORS PARTY HERETO, as Guarantors, THE LENDERS PARTY HERETO, WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent, Collateral Agent and Swingline Lender, WACHOVIA BANK, NATIONAL ASSOCIATION WELLS FARGO BANK, N.A. and BANK OF AMERICA, N.A., as Issuing Bank WELLS FARGO SECURITIES LLC, BANC OF AMERICA SECURITIES LLC and RBS SECURITIES INC., as Joint Lead Arrangers and Joint Bookmanagers for the Tranche 2 Revolving Loans, BANK OF AMERICA, N.A. and THE ROYAL BANK OF SCOTLAND PLC, as Co-Syndication Agents for the Tranche 2 Revolving Loans, MORGAN STANLEY SENIOR FUNDING, INC. and BARCLAYS BANK PLC, as Co-Documentation Agents for the Tranche 2 Revolving Loans JPMORGAN CHASE BANK, N.A., UBS
